                     UNITED STATES BANKRUPTCY COURT FOR
                      THE MIDDLE DISTRICT OF PENNSYLVANIA
   IN RE:                                  :
                                           :
   CHARLES A. HAYES III dba The Commander :          Case No. 5-18-04040
               Debtor                      :          Chapter 13
                                           :
                                           :
   BAYVIEW LOAN SERVICING, LLC, a Delaware:
   Limited Company                         :
               Movant                      :
               v.                          :
   CHARLES A. HAYES III dba The Commander :
               Respondent                  :
   CHARLES J. DEHART III, Trustee          :


                     DEBTORS RESPONSE TO MOTION OF BAYVIEW
                       FOR RELIEF FROM THE AUTOMATIC STAY


                    The Response of the above Debtors, by her attorneys Doran & Doran, PC

   is as follows:

                    1. Admitted.

                    2. Denied. The property address is incorrect.

                    3. Admitted.

                    4. Admitted in part. It is admitted that Bayview has a mortgage on

   property of the Debtor but the address is not as stated in paragraph 2 above.

                    5. Admitted

                    6. Admitted in part. The Debtor proposed in the plan to negotiate a loan

   modification because the property had been damaged by fire prior to the bankruptcy

   filing.

                    7. Denied and proof demanded as to the computation.

                    8. Denied.

                    9. Denied and proof demanded.

                    10. Denied.




Case 5:18-bk-04040-RNO            Doc 63 Filed 05/15/20 Entered 05/15/20 14:19:27              Desc
                                  Main Document    Page 1 of 3
               WHEREFORE, the Debtor requests this Court deny the motion for relief.


                                       DORAN & DORAN, PC


                                       BY: /s/Lisa M Doran
                                       LISA M. DORAN, ESQUIRE
   Dated:   May 15, 2020               69 Public Square, Suite 700
                                       Wilkes-Barre, PA 18701
                                        570-823-9111 fax 829-3222




Case 5:18-bk-04040-RNO     Doc 63 Filed 05/15/20 Entered 05/15/20 14:19:27             Desc
                           Main Document    Page 2 of 3
                                Certification of Service


          The undersigned, Lisa M Doran, hereby certifies that a true and correct copy of

   the foregoing is served on the following electronically, automatically upon filing, through
   the ECF system on the 15th day of May 2020:




   Charles J DeHart, III (Trustee)
   TWecf@pamd13trustee.com


   James Warmbrodt on behalf of Creditor Bayview Loan Servicing, LLC, a Delaware
   Limited Liability Company
   bkgroup@kmllawgroup.com




                                     ______/s/ Lisa M Doran

                                         Lisa M Doran




Case 5:18-bk-04040-RNO        Doc 63 Filed 05/15/20 Entered 05/15/20 14:19:27                Desc
                              Main Document    Page 3 of 3
